 



Exhibit 10.7
NACCO INDUSTRIES, INC.
EXCESS RETIREMENT PLAN
(EFFECTIVE JANUARY 1, 2008)

 



--------------------------------------------------------------------------------



 



NACCO INDUSTRIES, INC.
EXCESS RETIREMENT PLAN
          NACCO Industries, Inc. does hereby adopt this Excess Retirement Plan
effective January 1, 2008.
ARTICLE I
PREFACE
     Section 1.1 Effective Date. The effective date of the Plan is January 1,
2008.
     Section 1.2 Purpose of the Plan. The purpose of the Plan is to provide for
certain Employees: (a) the benefits they would have received under the
Retirement Plan (i) but for certain Code limitations; (ii) as a result of their
deferral of Compensation hereunder or (iii) the limitations that apply to the
Profit Sharing Contributions provided to Highly Compensated Employees and/or
(b) additional retirement benefits.
     Section 1.3 Governing Law. The Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
     Section 1.4 Gender and Number. For purposes of interpreting the provisions
of the Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
     Section 1.5 Application of Code Section 409A.
          (a) The Excess 401(k) Sub-Accounts under the Plan are subject to the
requirements of Code Section 409A. The Excess Matching Sub-Account, Excess
Profit Sharing Sub-Account and the Transitional Sub-Account are intended to be
exempt from the requirements of Code Section 409A.
          (b) It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of, or the exceptions to, Code
Section 409A. The Plan shall be interpreted and administered in a manner to give
effect to such intent. Notwithstanding the foregoing, the Company does not
guarantee any particular tax result to Participants or Beneficiaries with
respect to any amounts deferred or any payments provided hereunder, including
tax treatment under Code Section 409A.
ARTICLE II
DEFINITIONS
          Except as otherwise provided in the Plan, terms defined in the
Retirement Plan as they may be amended from time to time shall have the same
meanings when used herein, unless a different meaning is clearly required by the
context of the Plan. In addition, the following words and phrases shall have the
following respective meanings for purposes of the Plan.

-2-



--------------------------------------------------------------------------------



 



     Section 2.1 Account shall mean the record maintained in accordance with
Section 3.5 by the Company as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Article III hereof.
     Section 2.2 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under the Plan on a form acceptable to the Plan
Administrator prior to the Participant’s death. In the absence of a valid
designation, a Participant’s Beneficiary shall be the Beneficiary(ies)
designated (or deemed designated) under the Retirement Plan.
     Section 2.3 Bonus shall mean any bonus under the Company’s annual incentive
compensation plan(s) that would be taken into account as Compensation under the
Retirement Plan, which is earned with respect to services performed by a
Participant during a Plan Year (whether or not such Bonus is actually paid to
the Participant during such Plan Year). An election to defer a Bonus under the
Plan must be made before the period in which the services are performed which
gives rise to such Bonus.
     Section 2.4 Company shall mean NACCO Industries, Inc. or any entity that
succeeds NACCO Industries, Inc. by merger, reorganization or otherwise.
     Section 2.5 Compensation shall have the same meaning as under the
Retirement Plan, except that Compensation shall be deemed to include (a) the
amount of compensation deferred by the Participant under this Plan and
(b) amounts in excess of the limitation imposed by Code Section 401(a)(17).
Notwithstanding the foregoing, the timing and crediting of Bonuses hereunder
shall be as specified in Section 3.1.
     Section 2.6 Employer shall mean the Company and NACCO Services, LLC.
     Section 2.7 Excess Retirement Benefit or Benefit shall mean an Excess
401(k) Benefit, an Excess Matching Benefit, an Excess Profit Sharing Benefit or
a Transitional Benefit (all as described in Article III) that is payable to or
with respect to a Participant under the Plan.
     Section 2.8 Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust IV investment fund under the Retirement Plan or any equivalent fixed
income fund thereunder which is designated by the NACCO Industries, Inc.
Retirement Funds Investment Committee as the successor thereto.
     Section 2.9 Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)(5))
and the Treasury Regulations issued thereunder at any time during the 12-month
period ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Section 416(i)(1)(A)(i), (ii) or (iii)

-3-



--------------------------------------------------------------------------------



 



      for this purpose: (i) the definition of “compensation” (A) shall be the
definition contained in Treasury Regulation Section 1.415(c)-2(d)(4) (i.e.,
wages and other compensation for which the Employer is required to furnish the
Employee with a Form W-2 under Code Sections 6041, 6051 and 6052, plus amounts
deferred at the election of the Employee under Code Sections 125, 132(f)(4) or
401(k)) and (B) shall apply the rule of Treasury Regulation Section
1.415-2(g)(5)(ii) which excludes compensation of non-resident alien employees
and (ii) the number of officers described in Code Section 416(i)(1)(A)(i) shall
be 60 instead of 50.

  •   The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.     •   Notwithstanding the foregoing, a Participant shall not be
classified as a Key Employee unless the stock of NACCO Industries, Inc. (or a
related entity) is publicly traded on an established securities market or
otherwise on the date of the Participant’s Termination of Employment.

     Section 2.10 Participant.
          (a) For purposes of Section 3.1 and 3.2 of the Plan, the term
Participant shall mean a participant in the Retirement Plan (i) who is unable to
make all of the Before-Tax Contributions that he has elected to make to the
Retirement Plan and/or unable to receive the maximum amount of Matching Employer
Contributions under the Retirement Plan due to the Code limits or Retirement
Plan limits or as a result of his deferral of Compensation under the Plan and
(ii) whose total compensation from the Controlled Group for the Plan Year in
which the deferral election is required is at least $125,000.
          (b) For purposes of Section 3.3 of the Plan, the term Participant
shall mean (i) the Chief Executive Officer of the Company and (ii) a participant
in the Retirement Plan who is unable to receive the maximum amount of Profit
Sharing Contributions under the Retirement Plan due to the Code limits, the
Retirement Plan limits or as a result of his deferral of Compensation under the
Plan.
          (c) For purposes of Section 3.4 of the Plan, the term Participant
shall mean the Chief Executive Officer of the Company on January 1, 2008.
          (d) A person shall remain a “Participant” as long as he maintains an
Account balance hereunder.
     Section 2.11 Plan shall mean the NACCO Industries, Inc. Excess Retirement
Plan, as herein set forth or as duly amended.

-4-



--------------------------------------------------------------------------------



 



     Section 2.12 Plan Administrator shall mean the NACCO Industries, Inc.
Benefits Committee (the “Benefits Committee”).
     Section 2.13 Plan Year shall mean the calendar year.
     Section 2.14 Retirement Plan shall mean the NACCO Materials Handling Group,
Inc. Profit Sharing Retirement Plan (or any successor plan).
     Section 2.15 Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined in Code Section 409A (and the regulations or
other guidance issued thereunder).
     Section 2.16 Valuation Date shall mean the last business day of each
calendar month and/or any other date chosen by the Plan Administrator.
ARTICLE III
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
     Section 3.1 Basic and Additional Excess 401(k) Benefits.
          (a) Amount of Excess 401(k) Benefits. For periods on and after
January 1, 2008, each Participant may, prior to each prior December 31st, by
completing an approved deferral election form, direct his Employer to reduce his
Compensation for the next Plan Year, by the difference between (i) a certain
percentage, in 1% increments, with a maximum of 25%, of his Compensation for the
Plan Year, and (ii) the maximum Before-Tax Contributions actually permitted to
be contributed for him to the Retirement Plan by reason of the application of
the limitations under Sections 402(g), 401(a)(17), 401(k)(3) and 415 of the Code
or any other Retirement Plan limits (which amounts shall be referred to as the
“Excess 401(k) Benefits”). Notwithstanding the foregoing, a Participant’s
direction to reduce a Bonus earned during a particular Plan Year shall be made
no later than December 31st of the Plan Year preceding the Plan Year in which
the Bonus commences to be earned. Elections to defer Bonuses that were earned in
2007 were made prior to December 31, 2006 under the NACCO Industries, Inc.
Unfunded Benefit Plan shall continue in effect hereunder; provided, however,
that the payment of those amounts shall be as specified in Article VI hereof.
          (b) Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated monthly and shall be
further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:

  (i)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 5%, and the denominator of which is the percentage of
Compensation elected to be deferred; and     (ii)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying such Excess 401(k) Benefit
by a fraction, (1) the numerator of which is the excess (if any) of the
percentage of Compensation elected to be

-5-



--------------------------------------------------------------------------------



 



      deferred in the deferral election form for such Plan Year over 5%, and
(2) the denominator of which is the percentage of Compensation elected to be
deferred.

The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under the Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder. The Basic and
Additional Excess 401(k) Sub-Accounts shall be referred to collectively as the
“Excess 401(k) Sub-Account.”
          (c) Consequences of Deferral Election. Any direction by a Participant
to defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant for the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Basic and Additional Excess 401(k) Sub-Accounts (as
applicable) hereunder. Any such direction shall be irrevocable with respect to
Compensation earned for such Plan Year, but shall have no effect on Compensation
that is earned in subsequent Plan Years. A new deferral election will be
required for each Plan Year.
     Section 3.2 Excess Matching Benefits. A Participant shall have credited to
his Excess Matching Sub-Account an amount equal to the Matching Employer
Contributions attributable to his Basic Excess 401(k) Benefits that he is
prevented from receiving under the Retirement Plan because of the limitations
imposed under Code Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 of the
Code or as a result of his deferral of Compensation under this Plan (the “Excess
Matching Benefits”).
     Section 3.3 Excess Profit Sharing Benefits. Effective for Plan Years
commencing on or after January 1, 2008, a Participant shall have credited to his
Excess Profit Sharing Sub-Account an amount equal to the excess, of any, of
(a) the Profit Sharing Contribution that would have been made to the Retirement
Plan if (i) the Participant was a participant in such Plan and (ii) such Plan
did not contain the limitations imposed under Code Sections 401(a)(17) and 415,
any limitations on the Profit Sharing Contributions payable to Highly
Compensated Employees and the term “Compensation” (as defined in Section 2.5 of
the Plan) were used for purposes of determining the amount of Profit Sharing
Contributions under the Retirement Plan, over (b) the amount of Profit Sharing
Contributions (if any) that are actually made to the Retirement Plan on behalf
of the Participant for such Plan Year (the “Excess Profit Sharing Benefits”).
     Section 3.4 Transitional Benefits. The Participant described in
Section 2.10(c) shall have credited to his Transitional Sub-Account an amount
(the “Transitional Benefits”) equal to (a) $60,433 on December 31, 2008 and
(b) in each subsequent Plan Year, an amount that is 4% greater than the amount
that was credited under this Section 3.4 for the prior Plan Year. The
Transitional Benefits described in the preceding sentence shall be credited
annually as of each December 31st; provided that the Participant is employed by
the Company on such date.
     Section 3.5 Participant’s Accounts. Each Employer shall establish and
maintain on its books an Account for each Participant who is its Employee, which
shall contain the following entries:

-6-



--------------------------------------------------------------------------------



 



          (a) Credits to a Basic or Additional Excess 401(k) Sub-Account for the
amounts described in Section 3.1, which shall be credited to the Sub-Account
when a Participant is prevented from making a Before-Tax Contribution under the
Retirement Plan.
          (b) Credits to an Excess Matching Sub-Account for the Excess Matching
Benefits described in Section 3.2, which shall be credited to the Sub-Account
when a Participant is prevented from receiving Matching Employer Contributions
under the Retirement Plan.
          (c) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.3, which shall be credited to the
Sub-Account at the time the Profit Sharing Contributions are otherwise credited
to the Participant’s account under the Retirement Plan.
          (d) Credits to the Transitional Sub-Account for the Transitional
Benefits at the time described in Section 3.4.
          (e) Credits to all Sub-Accounts for the earnings and the uplift
described in Article IV.
          (f) Debits for any distributions made from the Sub-Accounts.
ARTICLE IV
EARNINGS/UPLIFT
     Section 4.1 Earnings. Subject to Section 4.3, at the end of each calendar
month during a Plan Year, the Excess 401(k) Sub-Account, Excess Matching
Sub-Account and Transitional Sub-Account of each Participant shall be credited
with earnings in an amount determined by multiplying such Participant’s weighted
average daily Sub-Account balance during such month by the blended rate earned
during such month by the Fixed Income Fund. However, no earnings shall be
credited for the month in which the Participant receives a distribution from his
Sub-Account.
     Section 4.2 Uplift on Plan Payments. In addition to the earnings described
in Section 4.1, the balance of the Basic Excess 401(k) Sub-Account, the Excess
Matching Sub-Account, the Transitional Sub-Account and the Excess Profit Sharing
Sub-Account as of the last day of the month prior to the payment date shall each
be increased by an additional 15%.
     Section 4.3 Changes/Limitations.
          (a) The Compensation Committee may change (or suspend) (i) the
earnings rate credited on Sub-Accounts and/or (ii) the amount of the uplift
under the Plan at any time.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Sub-Accounts for a Plan Year (excluding the uplift
described in Section 4.2) be credited at a rate which exceeds 14%.

-7-



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     Section 5.1 Vesting. All Participants shall be immediately 100% vested in
all amounts credited to their Account hereunder.
ARTICLE VI
DISTRIBUTION OF BENEFITS
     Section 6.1 Time and Form of Payment. All amounts credited to a
Participant’s Sub-Accounts for each Plan Year (including the Excess Profit
Sharing Benefits for the Plan Year, the uplift and any earnings that are
credited after the end of the Plan Year) shall automatically be paid to the
Participant (or his Beneficiary) in the form of a single lump sum payment on
March 15th of the immediately following Plan Year.
     Section 6.2 Other Payment Rules and Restrictions.
          (a) Payments Violating Applicable Law. Notwithstanding any provision
of the Plan to the contrary, the payment of all or any portion of the amounts
payable hereunder will be deferred to the extent that the Company reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Company reasonably anticipates that making the
payment will not cause such violation.
          (b) Delayed Payments Due to Solvency Issues. Notwithstanding any
provision of the Plan to the contrary, an Employer shall not be required to make
any payment hereunder to any Participant or Beneficiary if the making of the
payment would jeopardize the ability of the Employer to continue as a going
concern; provided that any missed payment is made during the first calendar year
in which the funds of the Employer are sufficient to make the payment without
jeopardizing the going concern status of the Employer.
          (c) Key Employees. Notwithstanding any provision of the Plan to the
contrary, to the extent a particular Sub-Account is subject to the requirements
of Code Section 409A, the distribution of such Sub-Account to Key Employees made
on account of a Termination of Employment may not be made before the 1st day of
the 7th month following such Termination of Employment (or, if earlier, the date
of death), except for payments made on account of (i) a QDRO (as specified in
Section 7.5) or (ii) a conflict of interest or the payment of FICA taxes (as
specified in Subsection (d) below). Any amounts that are otherwise payable to
the Key Employee during the 6-month period following his Termination of
Employment shall be accumulated and paid in a lump sum make-up payment within
10 days following the 1st day of the 7th month following Termination of
Employment.
          (d) Acceleration of Payments. Notwithstanding any provision of the
Plan to the contrary, to the extent the payment of a particular Sub-Account is
subject to the requirements of Code Section 409A, the payment of Sub-Accounts
hereunder may be accelerated (i) to the extent

-8-



--------------------------------------------------------------------------------



 



necessary to comply with federal, state, local or foreign ethics or conflicts of
interest laws or agreements or (ii) to the extent necessary to pay the FICA
taxes imposed on benefits hereunder under Code Section 3101, and the income
withholding taxes related thereto. Payments may also be accelerated if the Plan
(or a portion thereof) fails to satisfy the requirements of, or exceptions to,
Code Section 409A; provided that the amount of any payment from a Sub-Account
that is subject to Code Section 409A may not exceed the amount required to be
included as income as a result of the failure to comply with Code Section 409A.
     Section 6.3 Withholding/Taxes. To the extent required by applicable law,
the Employer shall withhold from the Excess Retirement Benefits hereunder any
income, employment or other taxes required to be withheld therefrom by any
government or government agency.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Liability of Employer. Nothing in the Plan shall constitute the
creation of a trust or other fiduciary relationship between the Employer and any
Participant, Beneficiary or any other person.
     Section 7.2 Limitation on Rights of Participants and Beneficiaries — No
Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of the Employer. The Employer shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employer for use in connection with the Plan. No
Participant or Beneficiary or any other person shall have any preferred claim
on, or any beneficial ownership interest in, any assets of the Employer prior to
the time that such assets are paid to the Participant or Beneficiary as provided
herein. Each Participant and Beneficiary shall have the status of a general
unsecured creditor of the Participant’s Employer.
     Section 7.3 No Guarantee of Employment. Nothing in the Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of an Employer solely at the will of the Employer
subject to discharge at any time, with or without cause.
     Section 7.4 Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such Benefit.
     Section 7.5 Anti-Assignment/Early Payment Due to QDRO. No right or interest
under the Plan of any Participant or Beneficiary shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of the Participant or Beneficiary.

-9-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Plan Administrator shall honor a qualified
domestic relations order (“QDRO”) from a state domestic relations court which
requires the payment of part of all or a Participant’s or Beneficiary’s Account
under the Plan to an “alternate payee” as defined in Code Section 414(p).
     Section 7.6 Severability. If any provision of the Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.
     Section 7.7 Effect on Other Benefits. Benefits payable to or with respect
to a Participant under the Retirement Plan or any other Company-sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under the Plan.
     Section 7.8 Liability for Payment/Expenses. Each Employer shall be solely
liable for the payment of the Excess Retirement Benefits that are payable to or
on behalf of its Employees hereunder. Expenses of administering the Plan shall
be paid by the Employer, as directed by the Company.
ARTICLE VIII
ADMINISTRATION OF PLAN
     Section 8.1 Administration.
          (a) In general. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have sole and absolute discretion to
interpret where necessary all provisions of the Plan (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants, or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Plan
Administrator is hereby granted the authority (i) to determine whether a
particular employee is a Participant, and (ii) to determine if a person is
entitled to Excess Retirement Benefits hereunder and, if so, the amount and
duration of such Benefits. The Plan Administrator’s determination of the rights
of any person hereunder shall be final and binding on all persons, subject only
to the claims procedures outlined in Section 8.3 hereof.
          (b) Delegation of Duties. The Plan Administrator may delegate any of
its administrative duties, including, without limitation, duties with respect to
the processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators.
     Section 8.2 Regulations. The Plan Administrator may promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be

-10-



--------------------------------------------------------------------------------



 



contrary to the provisions of the Plan. The rules, regulations and
interpretations made by the Plan Administrator shall, subject only to the claims
procedure outlined in Section 8.3 hereof, be final and binding on all persons.
     Section 8.3 Claims Procedures. The Plan Administrator shall determine the
rights of any person to any Excess Retirement Benefits hereunder. Any person who
believes that he has not received the Excess Retirement Benefits to which he is
entitled under the Plan may file a claim in writing with the Plan Administrator.
The Plan Administrator shall, no later than 90 days after the receipt of a claim
(plus an additional period of 90 days if required for processing, provided that
notice of the extension of time is given to the claimant within the first 90 day
period), either allow or deny the claim in writing.
          A denial of a claim by the Plan Administrator, wholly or partially,
shall be written in a manner calculated to be understood by the claimant and
shall include:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   an explanation of the claim review procedure and the time limits
applicable thereto (including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review).

          A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Plan Administrator a written request for a review of such claim. If the
claimant does not file a request for review of his claim within such 60-day
period, the claimant shall be deemed to have acquiesced in the original decision
of the Plan Administrator on his claim. If such an appeal is so filed within
such 60 day period, the Company’s Compensation Committee (or its delegate) shall
conduct a full and fair review of such claim. During such review, the claimant
shall be given the opportunity to review documents that are pertinent to his
claim and to submit issues and comments in writing. For this purpose, the
Compensation Committee (or its delegate) shall have the same power to interpret
the Plan and make findings of fact thereunder as is given to the Plan
Administrator under Section 8.1(a) above.
          The Compensation Committee (or its delegate) shall mail or deliver to
the claimant a written decision on the matter based on the facts and the
pertinent provisions of the Plan within 60 days after the receipt of the request
for review (unless special circumstances require an extension of up to 60
additional days, in which case written notice of such extension shall be given
to the claimant prior to the commencement of such extension). Such decision
shall be written in a manner calculated to be understood by the claimant, shall
state the specific

-11-



--------------------------------------------------------------------------------



 



reasons for the decision and the specific Plan provisions on which the decision
was based and shall, to the extent permitted by law, be final and binding on all
interested persons. In addition, the notice of adverse determination shall also
include statements that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits and a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA.
     Section 8.4 Revocability of Action/Adjustment. Any action taken by the Plan
Administrator or the Compensation Committee with respect to the rights or
benefits under the Plan of any person shall be revocable as to payments not yet
made to such person. In addition, the acceptance of any Excess Retirement
Benefits under the Plan constitutes acceptance of and agreement to the Plan
making any appropriate adjustments in future payments to any person (or to
recover from such person) any excess payment or underpayment previously made to
him.
     Section 8.5 Amendment. The Company (with the approval or ratification of
the Compensation Committee) may at any time amend any or all of the provisions
of the Plan, except that, without the prior written consent of the affected
Participant, no such amendment may (a) reduce the amount of any Participant’s
Sub-Account balance as of the date of such amendment or (b) alter the time of
payment provisions described in Article VI of the Plan, except for any
amendments that are required to bring such provisions into compliance with the
requirements of (or exceptions to) Code Section 409A or that accelerate the time
of payment (and comply with Code Section 409A solely to the extent a particular
Sub-Account is subject to the requirements of Code Section 409A). Any amendment
shall be in the form of a written instrument executed by an officer of the
Company. Subject to the foregoing provisions of this Section, such amendment
shall become effective as of the date specified in such instrument or, if no
such date is specified, on the date of its execution.
     Section 8.6 Termination. The Company, in its sole discretion, may terminate
the Plan (or any portion thereof) at any time and for any reason whatsoever,
except that, without the prior written consent of the affected Participant, no
such termination may (i) reduce the amount of any Participant’s Sub-Account
balance as of the date of such termination or (ii) alter the time of payment
provisions described in Article VI of the Plan, except for a termination that
accelerates the time of payments (and complies with Code Section 409A solely to
the extent a particular Sub-Account is subject to the requirements of Code
Section 409A). Any such termination shall be expressed in the form of a written
instrument executed by an officer of the Company, with the approval or
ratification of the Compensation Committee. Subject to the foregoing provisions
of this Section, such termination shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution. Written notice of any termination shall be provided to the
Participants at a time determined by the Plan Administrator.
     Executed this 14th day of December, 2007.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Title:  Vice President, General
Counsel and Secretary             

-12-